ICJ_133_NavigationalRights_CRI_NIC_2005-11-29_ORD_01_NA_00_EN.txt.                 165




                               INTERNATIONAL COURT OF JUSTICE

    2005                                       YEAR 2005
29 November
 General List
   No. 133                                  29 November 2005


                         CASE CONCERNING THE DISPUTE
                           REGARDING NAVIGATIONAL
                             AND RELATED RIGHTS
                                    (COSTA RICA v. NICARAGUA)




                                                 ORDER

                Present : President SHI ; Vice-President RANJEVA ; Judges KOROMA,
                          VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, KOOIJMANS,
                          REZEK, AL-KHASAWNEH, BUERGENTHAL, OWADA, ABRAHAM ;
                          Registrar COUVREUR.

                    The International Court of Justice,
                   Composed as above,
                   After deliberation,
                   Having regard to Article 48 of the Statute of the Court and to
                Articles 31, 44, 45, paragraph 1, and 48 of the Rules of Court,
                   Having regard to the Application filed in the Registry of the Court on
                29 September 2005, whereby the Republic of Costa Rica instituted pro-
                ceedings against the Republic of Nicaragua in respect of a “dispute con-
                cerning navigational and related rights of Costa Rica on the San Juan
                River” ;
                   Whereas on 29 September 2005 a certified copy of the Application was
                transmitted to Nicaragua ;
                   Whereas Costa Rica has appointed H.E. Mr. Edgar Ugalde-Alvarez as
                Agent ; and whereas Nicaragua has appointed Mr. Mauricio Herdocia
                Sacasa as Agent ;

                4

166        NAVIGATIONAL AND RELATED RIGHTS (ORDER 29 XI 05)


  Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 25 November 2005, Costa Rica indicated that it
wished to be allowed a period of six months for the preparation of its
pleading ; and whereas Nicaragua stated that it desired a period of
18 months from the filing of Costa Rica’s Memorial for the preparation
of its Counter-Memorial ;
  Taking into account the views of the Parties,
    Fixes the following time-limits for the filing of the written pleadings :

    29 August 2006 for the Memorial of Costa Rica ;
    29 May 2007 for the Counter-Memorial of Nicaragua ; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-ninth day of November, two
thousand and five, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government
of the Republic of Costa Rica and the Government of the Republic of
Nicaragua, respectively.

                                               (Signed) SHI Jiuyong,
                                                         President.
                                           (Signed) Philippe COUVREUR,
                                                         Registrar.




5

